Maxwell, J.
The only assignment of error in this cause by the appellants is, that they object to the decree for overruling their exceptions to commissioner Walker’s report, and supplemental report, so far as said reports and decree allowed the defendant, White, administrator of said estate, the full nominal value of the Confederate treasury notes used by said administrator, of his own funds, in paying the debts of the estate, or rather in buying them up. It does not appear from the decree that the defendant, White, was allowed by the court for all the Confederate treasury notes used by him in paying the debts of his intestate. We are of opinion that he ought to be allowed, under the peculiar circumstances of this case, for the Confederate treasury notes collected by him on debts due him before the war, and applied to the payment of the. debts due by his intestate.
It appears from the record that the amount collected by him on such debts, and paid on the debts of the intestate, was two thousand one hundred and twenty-three dollars; and it also appears that the amount paid in money was two thousand seven hundred and ninety-three dollars and fifty-five cents, for which he was entitled to a decree. The decree that was rendered in favor of the defendant, White, is for a certain sum, including interest, with interest on four thousand eight *106hundred and nine dollars and eighty-four cents, part thereof, which sum is a fraction less than the aggregate of the two sums named, for which he was entitled to a decree. We are unable to discover any error in the record to the prejudice of the appellants, for which the decree complained of ought to be reversed, and it will have to be affirmed with damages and costs to the appellees.
The other judges concurred.
Decree appirmed.